Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims  1-20 of U.S. Patent No. 10,605,412. Although the claims at issue are not identical, they are not patentably distinct for the following reasons:

1. A miniature light emitting diode (LED) light bulb comprising: a base portion including one or more electrical contacts arranged to mate with an electrical receptacle to receive electric current; 

 5an envelope portion comprising: a substantially cylindrical body portion coupled to the base portion; a heat sink coupled to an inner circumference of the body portion;

 and a substantially cylindrical light diffusing portion coupled to an upper circumference of the body portion, the light diffusing portion and the body portion 10defining an interior portion of the envelope portion,

 the envelope portion being less than 75 mm in length and less than 25 mm in diameter; and an LED light assembly being housed in the interior portion of the envelope portion, the LED light assembly comprising: a flexible printed circuit board;  15a plurality of LEDs being 

 and an electronics assembly being disposed on the surface of the flexible printed circuit board and comprising an LED driver and an integrated circuit being operably 20engaged with the one or more electrical contacts and the plurality of LEDs to provide power to the LED array, 45wherein the LED array and the electronics assembly are operably configured to comprise a luminous efficiency of at least 45 lumens per watt, wherein the flexible printed circuit board is folded at one or more plane axis to define a radial arrangement of the plurality of LEDs.  


2. The miniature LED light bulb of claim 1 wherein the LED array and the electronics assembly are operably configured to comprise a power factor of greater than or equal to 90% when engaged at a full light output. 

 

103. The miniature LED light bulb of claim 1 wherein the heat sink comprises a ceramic substrate being housed in a metal tube.  




4. The miniature LED light bulb of claim 1 wherein the LED array and the electronics assembly are operably configured to comprise a nominal correlated color temperature of less 15than or equal to 4000 Kelvin.  

5. The miniature LED light bulb of claim 1 wherein the LED array and the electronics assembly are operably configured to comprise a color rendering index of at least 90.  

206. The miniature LED light bulb of claim 1 wherein the LED array and the electronics assembly are operably configured to comprise a rated lifetime of at least 15,000 hours.  

7. The miniature LED light bulb of claim 1 wherein the LED array and the electronics assembly are operably configured such that the plurality of LEDs is dimmable to at least 10 percent of full light output.  

58. The miniature LED light bulb of claim 1 wherein the LED array and the electronics assembly are operably 

9. The miniature LED light bulb of claim 1 wherein the LED array and the electronics 10assembly are operably configured to comprise an audible output of less than 24dBA when the LED array is engaged at 100 percent and 20 percent of full light output.  


10. A miniature light emitting diode (LED) light bulb comprising: a base portion including one or more electrical contacts arranged to mate with an 15electrical receptacle to receive electric current; 

an envelope portion comprising: a substantially cylindrical body portion coupled to the base portion;

 a heat sink coupled to an inner circumference of the body portion; and a substantially cylindrical light diffusing portion coupled to an upper 20circumference of the body portion, the light diffusing portion and the body portion defining an interior portion of the envelope portion,

 the envelope portion being less than 75 mm in length and less than 25 mm in diameter; and,  47an LED light assembly being housed in the interior portion of the envelope portion, the LED light assembly comprising: 
a flexible printed circuit board being less than or equal to 95 millimeters in length and less than or equal to 30 millimeters in width when in a planar configuration;  5a plurality of LEDs disposed on a surface of the flexible printed circuit board, the plurality of LEDs being electrically and thermally connected to comprise an LED array; 

and an electronics assembly disposed on the surface of the flexible printed circuit board, the electronics assembly comprising an LED driver and an integrated circuit being operably engaged with one or more electrical contacts to receive electricity and operably engaged with the plurality 10of LEDs to provide power to the LED array, the LED array and the electronics assembly being operably configured to comprise a luminous efficiency of at least 45 lumens per watt, wherein the flexible printed circuit board is folded at one or more plane axis to define a radial arrangement of the LED array.  




12. The miniature LED light bulb of claim 10 wherein the LED array and the electronics 20assembly are operably configured to enable a percent amplitude modulation of less than 30 percent at frequencies less than 200Hz.  

13. The miniature LED light bulb of claim 10 wherein the LED array and the electronics assembly are operably configured such that the plurality of LEDs is dimmable to at least 10 percent of full light output.
  
514. The miniature LED light bulb of claim 10 wherein the heat sink comprises a metal tube operably engaged with a ceramic substrate.  

15. The miniature LED light bulb of claim 10 wherein the LED array and the electronics assembly are operably configured to comprise a start time of less than 500 milliseconds.  





16. The miniature LED light bulb of claim 10 wherein the LED array and the electronics assembly are operably configured to comprise a nominal correlated color temperature of less than or equal to 4000 Kelvin.  

1517. The miniature LED light bulb of claim 10 wherein the LED array and the electronics assembly are operably configured to comprise a color rendering index of at least 90.  

18. The miniature LED light bulb of claim 10 wherein the LED array and the electronics assembly are operably configured to comprise a rated lifetime of at least 15,000 hours.  

19. The miniature LED light bulb of claim 10 wherein the LED array and the electronics assembly are operably configured to comprise an audible output of less than 24dBA when the LED array is engaged at 100 percent and 20 percent of full light output.  






520. A miniature light emitting diode (LED) light bulb comprising: a base portion including one or more electrical contacts arranged to mate with an electrical receptacle to receive electric current;

 an envelope portion comprising: a substantially cylindrical body portion coupled to the base portion; 

 10a heat sink coupled to an inner circumference of the body portion;

 and a substantially cylindrical light diffusing portion coupled to an upper circumference of the body portion, wherein the base portion and the envelope portion together are less than 100mm in length and less than 25mm in diameter; 


and  15an LED light assembly being housed in an interior portion of the envelope portion, the LED light assembly comprising: a flexible printed circuit board; a plurality of LEDs being disposed on a surface of the flexible printed circuit board, the plurality of LEDs 


being electrically and thermally connected to comprise an LED array;  

20and an electronics assembly being disposed on the surface of the flexible printed circuit board and comprising an LED driver and an integrated circuit being operably 50engaged with the one or more electrical contacts and the plurality of LEDs to provide power to the LED array, wherein the LED array
 and the electronics assembly are operably configured to comprise a luminous efficiency of at least 45 lumens per watt, 5wherein the flexible printed circuit board is folded at one or more plane axis to define a radial arrangement of the plurality of LEDs.


 an envelope portion comprising a substantially cylindrical body portion coupled to the base portion, a substantially cylindrical ceramic heat sink coupled to an inner circumference of the body portion, 
and a substantially cylindrical light diffusing portion coupled to an upper circumference of the body portion, the light diffusing portion and the body portion defining an interior portion of the envelope portion,
 the envelope portion being less than 50 mm in length and less than 20 mm in diameter; and, an LED light assembly being housed in the interior portion of the envelope portion, the LED light assembly comprising a 
 and an electronics assembly being disposed on a surface of the flexible printed circuit board and comprising an LED driver and an integrated circuit being operably engaged with the one or more electrical contacts and the plurality of LEDs to provide power to the LED array, the LED array and the electronics assembly being operably configured to comprise a luminous efficiency of at least 90 lumens per watt, the flexible printed circuit board being folded at one or more plane axis to define a circumference when housed in the interior portion of the envelope portion. 
    2. The miniature LED light bulb of claim 1 wherein the LED array and the electronics assembly are operably configured to comprise a power factor of greater than or equal to 90% when engaged at a full light output. 
    3. The miniature LED light bulb of claim 1 wherein the LED array and the electronics assembly are operably configured to comprise a start time of less than 500 milliseconds. 

    4. The miniature LED light bulb of claim 1 wherein the LED array and the electronics assembly are operably configured to comprise a nominal correlated color temperature of less than 4000 Kelvin. 
    5. The miniature LED light bulb of claim 1 wherein the LED array and the electronics assembly are operably configured to comprise a color rendering index of at least 90. 
    6. The miniature LED light bulb of claim 1 wherein the LED array and the electronics assembly are operably configured to comprise a rated lifetime of at least 15,000 hours. 
    7. The miniature LED light bulb of claim 1 wherein the LED array and the electronics assembly are operably configured such that the plurality of LEDs is dimmable to at least 10 percent of full light output. 

    9. The miniature LED light bulb of claim 1 wherein the LED array and the electronics assembly are operably configured to comprise an audible output of less than 24 dBA when the LED array is engaged at 100 percent and 20 percent of full light output. 
    10. A miniature light emitting diode (LED) light bulb comprising: a base portion including one or more electrical contacts arranged to mate with an electrical receptacle to receive electric current; 
an envelope portion comprising a substantially cylindrical body portion coupled to the base portion, 
a substantially cylindrical ceramic heat sink coupled to an inner circumference of the body portion, and a substantially cylindrical light diffusing portion coupled to an upper circumference of the body portion, the light diffusing portion and the body portion defining an interior portion of the envelope portion,
 the envelope portion being less than 50 mm in length and less than 20 mm in diameter; and, an LED light assembly being housed in the interior portion of the envelope portion, the LED light assembly comprising:  a flexible printed circuit board being less than or equal to 70 millimeters in length and less than or equal to 25 millimeters in width when in a planar configuration; a plurality of LEDs disposed on a surface of the flexible printed circuit board, the plurality of LEDs being electrically and thermally connected to comprise an LED array;
 an electronics assembly disposed on a surface of the flexible printed circuit board, the electronics assembly comprising an LED driver and an integrated circuit being operably engaged with one or more electrical contacts to receive electricity and operably engaged with the plurality of LEDs to provide power to the LED array, the LED array and the electronics assembly being operably configured to comprise a luminous efficiency of at least 90 lumens per watt, the flexible printed circuit board being folded at one or more plane axis to define a radial arrangement of the LED the LED array being less than 25 millimeters in height when configured in the radial arrangement. 
    11. The miniature LED light bulb of claim 10 wherein the LED array and the electronics assembly are operably configured to comprise a power factor of greater than or equal to 90% when engaged at a full light output. 
    12. The miniature LED light bulb of claim 10 wherein the LED array and the electronics assembly are operably configured to enable a percent amplitude modulation of less than 30 percent at frequencies less than 200 Hz. 
    13. The miniature LED light bulb of claim 10 wherein the LED array and the electronics assembly are operably configured such that the plurality of LEDs is dimmable to at least 10 percent of full light output. 
    14. The miniature LED light bulb of claim 10 wherein the LED array and the electronics assembly are operably configured to comprise a luminous efficiency of at least 100 lumens per watt. 
    15. The miniature LED light bulb of claim 10 wherein the LED array and the electronics assembly are operably configured to comprise a start time of less than 500 milliseconds. 
  
  16. The miniature LED light bulb of claim 10 wherein the LED array and the electronics assembly are operably configured to comprise a nominal correlated color temperature of less than 4000 Kelvin. 
    17. The miniature LED light bulb of claim 10 wherein the LED array and the electronics assembly are operably configured to comprise a color rendering index of at least 90. 
    18. The miniature LED light bulb of claim 10 wherein the LED array and the electronics assembly are operably configured to comprise a rated lifetime of at least 15,000 hours. 
    19. The miniature LED light bulb of claim 10 wherein the LED array and the electronics assembly are operably configured to comprise an audible output of 
    20. The miniature LED light bulb of claim 1 wherein the LED array and the electronics assembly are operably configured to comprise a luminous efficiency of at least 45 lumens per watt. 
   1. A miniature light emitting diode (LED) light bulb comprising: a base portion including one or more electrical contacts arranged to mate with an electrical receptacle to receive electric current;
 an envelope portion comprising a substantially cylindrical body portion coupled to the base portion,
 a substantially cylindrical ceramic heat sink coupled to an inner circumference of the body portion, 
and a substantially cylindrical light diffusing portion coupled to an upper circumference of the body portion, the light diffusing portion and the body portion defining an interior portion of the envelope portion, the envelope portion being less than 50 mm in length and less than 20 mm in diameter; 
and, an LED light assembly being housed in the interior portion of the envelope portion, the LED light assembly comprising a flexible printed circuit board, a plurality of LEDs being disposed on a surface of the flexible printed circuit board, the plurality of LEDs being electrically and thermally connected to comprise an LED array,
 and an electronics assembly being disposed on a surface of the flexible printed circuit board and comprising an LED driver and an integrated circuit being operably engaged with the one or more electrical contacts and the plurality of LEDs to provide power to the LED array, the LED array and the electronics assembly being operably configured to comprise a luminous efficiency of at least 90 lumens per watt, the flexible printed circuit board being folded at one or more plane axis to define a circumference when housed in the interior portion of the envelope portion. 







Claims 1, 10, and 20 are obvious in view of claims 1, 10, and 20 of ‘412
Regarding “the envelope portion being less than 75 mm in length and less than 25 mm in diameter”,  ‘412 provides for “the envelope portion being less than 50 mm in length and less than 20 mm in diameter”, it would have been obvious to one of ordinary skill in the art to make the lighting device slightly larger such a that the envelope portion is less than 75 mm in length and less than 25 mm in diameter in order to provide a desired amount of light as necessitated by particular applications and lighting needs (such as providing for more light to illuminate a larger area). The applicant is also advised that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
A luminous efficiency of at least 45 lumens per watt falls within the range of 90 lumens per watt and is therefore also considered obvious.  The luminous efficiency of at least 45 lumens per watt is also provided for in claim 20 of ‘412. 
A radial arrangement of the plurality of LEDs is substantially the same as them defining a circumference and one of ordinary skill in the art would recognize and appreciate a radial arrangement forming a circle/circumference.
Regarding “a flexible printed circuit board being less than or equal to 95 millimeters in length and less than or equal to 30 millimeters in width when in a planar configuration” , ‘412 provides for  “70 millimeters in length and less than or equal to 25 millimeters in width when in a planar configuration” it would have been obvious to one of   In re Aller, 105 USPQ 233                                                                                                                  
Claims 2, 4-9, 11-19 are the same in the application as in ‘412.
Regarding “the base portion and the envelope portion together are less than 100mm in length and less than 25mm in diameter”, ‘412 provides for “to the light diffusing portion and the body portion defining an interior portion of the envelope portion, the envelope portion being less than 50 mm in length and less than 20 mm in diameter”; and it would have been obvious to one of ordinary skill in the art to make the base portion and the envelope portion together are less than 100mm in length and less than 25mm in diameter in order to provide a desired amount of light as necessitated by particular applications and lighting needs (i.e. more light via a  larger bulb). The applicant is also advised that it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233                                                                                                                  

Allowable Subject Matter
Claims 1-20 would be allowable if the above double patenting rejection were overcome. 

The prior art fails to show or fairly suggest in combination a  miniature light emitting diode (LED) light bulb comprising: a base portion including one or more electrical contacts arranged to mate with an electrical receptacle to receive electric current;  5an envelope portion comprising: a substantially cylindrical body portion coupled to the base portion; a heat sink coupled to an inner circumference of the body portion; and a substantially cylindrical light diffusing portion coupled to an upper circumference of the body portion, the light diffusing portion and the body portion 10defining an interior portion of the envelope portion, the envelope portion being less than 75 mm in length and less than 25 mm in diameter; and an LED light assembly being housed in the interior portion of the envelope portion, the LED light assembly comprising: a flexible printed circuit board;  15a plurality of LEDs being disposed on a surface of the flexible printed circuit board, the plurality of LEDs being electrically and thermally connected to comprise an LED array; and an electronics assembly being disposed on the surface of the flexible printed circuit board and comprising an LED driver and an integrated circuit being operably 20engaged with the one or more electrical contacts and the plurality of LEDs to provide power to the LED array, 45wherein the LED array and the electronics assembly are operably configured to comprise a luminous efficiency of at least 45 lumens per watt, wherein the flexible printed circuit board is folded at one or more plane axis to define a radial arrangement of the plurality of LEDs.
The prior art fails to show or fairly suggest in combination a  miniature light emitting diode (LED) light bulb comprising: a base portion including one or more electrical contacts arranged to mate with an 15electrical receptacle to receive electric current; an envelope portion a heat sink coupled to an inner circumference of the body portion; and a substantially cylindrical light diffusing portion coupled to an upper 20circumference of the body portion, the light diffusing portion and the body portion defining an interior portion of the envelope portion, the envelope portion being less than 75 mm in length and less than 25 mm in diameter; and,  47an LED light assembly being housed in the interior portion of the envelope portion, the LED light assembly comprising: a flexible printed circuit board being less than or equal to 95 millimeters in length and less than or equal to 30 millimeters in width when in a planar configuration;  5a plurality of LEDs disposed on a surface of the flexible printed circuit board, the plurality of LEDs being electrically and thermally connected to comprise an LED array; and an electronics assembly disposed on the surface of the flexible printed circuit board, the electronics assembly comprising an LED driver and an integrated circuit being operably engaged with one or more electrical contacts to receive electricity and operably engaged with the plurality 10of LEDs to provide power to the LED array, the LED array and the electronics assembly being operably configured to comprise a luminous efficiency of at least 45 lumens per watt, wherein the flexible printed circuit board is folded at one or more plane axis to define a radial arrangement of the LED array.
The prior art fails to show or fairly suggest in combination a  miniature light emitting diode (LED) light bulb comprising: a base portion including one or more electrical contacts arranged to mate with an electrical receptacle to receive electric current; an envelope portion comprising: a substantially cylindrical body portion coupled to the base portion;  10a heat sink coupled to an inner circumference of the body portion; and a substantially cylindrical light diffusing portion coupled to an upper circumference of the body portion, wherein the base portion and the envelope portion together are less than 100mm in length and less than 25mm in diameter; and  15an LED light assembly being housed in an interior portion of the envelope portion, the LED light assembly comprising: a flexible printed circuit board; a plurality of LEDs being disposed on a surface of the flexible printed circuit board, the plurality of LEDs being electrically and thermally connected to comprise an LED array;  20and an electronics assembly being disposed on the surface of the flexible printed circuit board and comprising an LED driver and an integrated circuit being operably 50engaged with the one or more electrical contacts and the plurality of LEDs to provide power to the LED array, wherein the LED array and the electronics assembly are operably configured to comprise a luminous efficiency of at least 45 lumens per watt, 5wherein the flexible printed circuit board is folded at one or more plane axis to define a radial arrangement of the plurality of LEDs.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20120291269 and US 10107487 include a folded circuit board 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIE A BANNAN whose telephone number is (571)272-7131. The examiner can normally be reached usually M-F between 8-5 with flexing.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JULIE A BANNAN/           Primary Examiner, Art Unit 2875